NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 12 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

TYRONE POWELL,                                   No. 09-17090

              Petitioner - Appellant,            D.C. No. 2:05-cv-01786-GEB-
                                                 KJM
  v.

PEOPLE OF THE STATE OF                           MEMORANDUM*
CALIFORNIA and ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Garland E. Burrell, District Judge, Presiding

                           Submitted January 10, 2011**
                             San Francisco, California

Before: WALLACE, NOONAN, and SILVERMAN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-

      Tyrone Powell appeals the district court’s denial of his 28 U.S.C. § 2254

habeas corpus petition. We have jurisdiction under 28 U.S.C. § 2253 and we

affirm.

      Powell contends that: (1) his due process and confrontation rights were

violated when the trial court admitted Lavesha Warr’s 911 call into evidence; (2)

his trial was rendered fundamentally unfair when the entire transcript of Gerriettia

Warr’s 911 call was briefly distributed to the jurors; and (3) his trial counsel

rendered ineffective assistance by failing to investigate adequately whether

Powell’s 1988 second-degree robbery conviction constituted a “strike” for

sentencing purposes.

      We review the district court’s denial of habeas relief de novo. Alvarado v.

Hill, 252 F.3d 1066, 1068 (9th Cir. 2001).

I.    Lavesha Warr’s 911 Call

      A.     Due Process

      Powell claims that his due process rights were violated in two ways. First,

he argues that the prosecution knowingly presented false testimony to the jury in

the form of Lavesha Warr’s statement to the 911 operator that her mother’s “best

friend” was the shooter. This argument is raised for the first time here. In the

district court, Powell argued instead that the admission of Lavesha’s statement
                                          -3-

violated his confrontation clause rights. Second, Powell argues that Lavesha’s

identification of the shooter as her mother’s “best friend” resulted from an

impermissibly suggestive procedure. This argument was also not made in the

district court. Because Powell failed to raise these claims before the district court,

they are not cognizable on appeal and we decline to consider them. Robinson v.

Kramer, 588 F.3d 1212, 1217 (9th Cir. 2009).

      B.     Confrontation Clause

      Powell claims that his right to confront adverse witnesses was violated

because he was not permitted to cross-examine the 911 operator about the

statements made by the operator during Lavesha’s 911 call. Powell raised this

argument for the first time in his reply brief. Because Powell failed to raise this

argument in his opening brief, it is waived. Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999). Moreover, because the 911 operator’s questions to Lavesha during

the phone call were not testimonial in nature, their admission did not violate

Powell’s confrontation rights. Davis v. Washington, 547 U.S. 813, 821 (2006).

II.   Gerriettia Warr’s 911 Call

      The district court did not grant a certificate of appealability with respect to

Powell’s claims concerning the improper distribution to the jury of the full

transcript of Gerriettia Warr’s 911 call. We construe Powell’s pro se opening brief
                                         -4-

as a motion to expand the certificate of appealability, and we deny the motion. See

9th Cir. R. 22-1(e). Powell has not made a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); Mendez v. Knowles, 556 F.3d 757,

770-71 (9th Cir. 2009).

III.   Ineffective Assistance of Counsel

       Powell argues that he received ineffective assistance of counsel because his

trial attorney failed to investigate adequately whether Powell’s 1988 second-degree

robbery conviction qualified as a “strike” under California’s three-strikes law. We

disagree. Other than one conclusory statement that “defense counsel in the present

case was clearly ineffective,” Powell does not even argue that his counsel’s

performance fell below an objective standard of reasonableness. See Strickland v.

Washington, 466 U.S. 668, 687 (1984). Powell does not suggest that his trial

counsel knew about Powell’s alleged agreement with the prosecutor following his

1988 conviction, or that trial counsel had any other reason not to take at face value

state court records that clearly showed that Powell had pleaded guilty to second-

degree robbery, a serious felony for “three-strikes” purposes. Moreover, the

documents Powell submitted to attack his 1988 conviction instead corroborate its

validity. Powell’s conclusory assertion that counsel was “clearly ineffective,”

unsupported by any allegations of fact demonstrating deficient performance by
                                                -5-

counsel, does not warrant habeas relief. Boehme v. Maxwell, 423 F.2d 1056, 1058

(9th Cir. 1970).

       Powell also argues that the district court erred in denying his request for an

evidentiary hearing on his ineffective assistance of counsel claim. Because, as

discussed above, Powell failed to raise any allegations of fact that, if proven, would

show that his trial counsel’s performance fell below an objectively reasonable

standard, the district court did not abuse its discretion in denying Powell’s claim

without an evidentiary hearing. See West v. Ryan, 608 F.3d 477, 485 (9th Cir.

2010) (“To obtain an evidentiary hearing in district court, a habeas petitioner must

. . . allege a colorable claim for relief.”).

       AFFIRMED.